

117 HR 2691 IH: American Workforce Empowerment Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2691IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Hagedorn (for himself, Mr. Balderson, Mr. Cole, Mr. Smith of Missouri, Mr. Luetkemeyer, Mr. Norman, Mr. Valadao, Mrs. Wagner, Mr. Bacon, Mr. Estes, Mrs. Fischbach, Mr. LaMalfa, Mr. Moore of Utah, Ms. Herrell, Mr. Gosar, Mrs. Rodgers of Washington, Mr. Carter of Texas, Mr. Bost, Mr. Thompson of Pennsylvania, Mr. Johnson of Ohio, Mr. Gallagher, Mr. Stauber, and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit 529 plans to be used for certain non-degree technical training certificate programs and apprenticeship programs.1.Short titleThis Act may be cited as the American Workforce Empowerment Act.2.529 account funding for non-degree technical training certificate programs and apprenticeship programs(a)In generalParagraph (8) of section 529(c) of the Internal Revenue Code of 1986 is amended to read as follows:(8)Treatment of certain expenses associated with technical training certificate programs and registered apprenticeship programsAny reference in this subsection to the term qualified higher education expense shall include a reference to expenses for fees, books, supplies, tools, and equipment required for the participation of a designated beneficiary in— (A)an apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50), and(B)a recognized postsecondary credential as defined under section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), including testing and other fees required by the organization issuing the recognized postsecondary credential as a condition of obtaining or maintaining the credential..(b)Effective dateThe amendment made by this section shall apply to expenses paid or incurred after the date of the enactment of this Act for programs beginning after the date of the enactment of this Act.